IN THE COURT OF APPEALS OF IOWA

                                      No. 21-0230
                               Filed September 22, 2021


IN THE INTEREST OF L.J.,
Minor Child,

B.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Fayette County, Linnea M.N. Nicol,

District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      David G. Baumgartner, Strawberry Point, for appellant mother.

      Thomas J. Miller, Attorney General, and Toby J. Gordon, Assistant Attorney

General, for appellee State.

      Kimberly Lange of the Juvenile Public Defender’s Office, Waterloo, attorney

and guardian ad litem for minor child.



      Considered by Bower, C.J., Ahlers, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


GAMBLE, Senior Judge.

      A mother appeals the termination of her parental rights to her child, L.J. On

appeal, she argues the State failed to establish a statutory ground authorizing

termination, termination is not in L.J.’s best interest, and she should be given

additional time to work toward reunification. We affirm.

      We review termination proceedings de novo. In re Z.P., 948 N.W.2d 518,

522 (Iowa 2020). “We will uphold an order terminating parental rights where there

is clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citation omitted).

      We generally use a three-step analysis to review the termination of a

parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We must determine:

(1) whether grounds for termination have been established, (2) whether

termination is in the child’s best interests, and (3) whether we should exercise any

of the permissive exceptions to termination. Id. at 472–73. “However, if a parent

does not challenge a step in our analysis, we need not address it.” In re J.P.,

No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020). Then we

address any additional claims raised by the parents. In re K.M., No. 19-1637, 2020

WL 110408, at *1 (Iowa Ct. App. Jan. 9, 2020).

      The juvenile court found a statutory ground authorizing termination satisfied

under Iowa Code section 232.116(1)(f) (2020).               Paragraph (f) authorizes

termination when:

             (1) The child is four years of age or older.
                                         3


              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.

Iowa Code § 232.116(1)(f). The mother limits her challenge to the fourth element,

whether L.J. can be returned to her care. The fourth element is satisfied when the

State establishes the child cannot be safely returned to the parent at the time of

the termination hearing. In re T.W., No. 20-0145, 2020 WL 1881115, at *2–3 (Iowa

Ct. App. Apr. 15, 2020).

       Our de novo review of the record makes it clear L.J. cannot be safely

returned to the mother. The mother has a history of methamphetamine use. And

she tested positive for methamphetamine as recently as the month of the

termination hearing via a sweat patch test, and it appeared to the test administer

that the patch had been tampered with by being removed and reapplied. We

assume the mother did this in an attempt to avoid detection of her recent

methamphetamine use. The mother did not obtain an up-to-date substance-abuse

evaluation. And she has not attended any mental-health or substance-abuse

treatment since fall 2020. So we believe the mother’s methamphetamine use is

ongoing.   “A parent’s methamphetamine use, in itself, creates a dangerous

environment for children.” J.P., 2020 WL 110425, at *2. Therefore, we conclude

L.J. could not be safely returned to the mother’s care. The first step in our process

is satisfied, and we move to the next.
                                         4

      Our next step centers on L.J.’s best interest. See Iowa Code § 232.116(2).

We “give primary consideration to the child’s safety, to the best placement for

furthering the long-term nurturing and growth of the child, and to the physical,

mental, and emotional condition and needs of the child.” In re P.L., 778 N.W.2d

33, 40 (Iowa 2010) (quoting Iowa Code § 232.116(2)). “It is well-settled law that

we cannot deprive a child of permanency after the State has proved a ground for

termination under section 232.116(1) by hoping someday a parent will learn to be

a parent and be able to provide a stable home for the child.” Id. at 41.

      We recognize the mother’s parenting skills and the bond she has with L.J.

However, L.J.’s current placement is willing to adopt him.        See Iowa Code

§ 232.116(2)(b). Adoption would provide L.J. with the permanency he needs and

deserves. And termination is a necessary preliminary step to adoption. Therefore,

we conclude termination is in L.J.’s best interest. The second step in our process

is complete.

      The mother does not ask us to apply a permissive exception in section

232.116(3) to preclude termination. So we do not consider these exceptions and

instead move to the mother’s final request.

      The mother requests additional time to work toward reunification. The court

may defer termination for a period of six months if it is able to “enumerate the

specific factors, conditions, or expected behavioral changes which comprise the

basis for the determination that the need for removal of the child from the child’s

home will no longer exist at the end of the additional six month period.”       Id.

§ 232.104(2)(b).
                                         5


       The mother claims she is on an upward trajectory, essentially the precipice

of reunification, so she should get a little more time. But our review of the record

paints a different picture. We see a parent who has not meaningfully addressed

her substance-abuse and mental-health issues. For example, the mother has not

obtained an up-to-date substance-abuse evaluation even though she has had

ample time to do so. She has not attended therapy. And she is still using. So we

do not believe the mother would take the specific steps necessary to move her

toward reunification in the next six months. In other words, we cannot “enumerate

the specific factors, conditions, or expected behavioral changes” we believe would

obviate the need for removal within the next six months. Id. Therefore, like the

juvenile court, we do not grant her additional time to work toward reunification.

       AFFIRMED.